DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1 – 5), in the reply filed on 09/13/2022 is acknowledged.  The traversal is on the ground(s) that, “claims 1 - 12 are sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims.” This is not found persuasive because the field of search for each group is different, e.g., searching for a device (e.g., a member for a semiconductor manufacturing apparatus), and/or searching for a device (e.g., a mold for use in manufacture a member for a semiconductor manufacturing apparatus) requires searching in different classes/subclasses than searching for the method (e.g., a method for manufacturing a member for a semiconductor manufacturing apparatus); searching for the method requires employing different search queries than searching for the product/device, etc., and the prior art applicable to one invention, e.g., prior art applicable to the product but produced by a different method, would not likely be applicable to another invention, i.e., the methods.
Therefore, the above described situation represents a different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matier covered by the claims. Patents need not be cited to show different fields of search. See MPEP section 808.02.	
The requirement is still deemed proper and is therefore made FINAL.

Claims 6 – 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/13/2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2020, 03/01/2021, 06/16/2021 and 09/08/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UNNO et al. (US PGPub. No. 2013/0248509 A1; Unno).
Regarding claim 1. Unno discloses a member (“heating device,” 10; [0027]) for a semiconductor manufacturing apparatus (e.g., see Unno at [0027], “The heating device 10 is used as a table on which a semiconductor wafer is heated in a semiconductor fabricating process.”), the member comprising; 
a ceramic disc (e.g., “disk-shaped ceramic base,” 20; see FIG. 1 and [0027]), incorporating 
an electrode (e.g., see Unno at [0047], “resistance heating element 22 buried in the ceramic base 20. In addition, electrostatic electrodes for electrostatic chucking or high-frequency electrodes for generating plasma may be buried.”), and 
a ceramic cylindrical shaft supporting the disc (e.g., see Unno at [0027], “a hollow shaft 40 attached to the surface of the ceramic base 20 opposite to the wafer-receiving surface S,” and at [0031] “The hollow shaft 40 is a cylindrical body composed of the same ceramic material as he ceramic base 20”), 
wherein the disc 20 and the shaft 40 are integrally formed and mutually have no bonding interface (e.g., see Unno at [0031] “The hollow shaft 40 is a cylindrical body composed of the same ceramic material as he ceramic base 20, and is integrally joined to the thick portion 20c of the ceramic base 20.”), the disc has a surface with which the shaft is integrated (see FIG. 1), the surface having a region inside the shaft and a region outside the shaft (see FIG. 1), and 
the region inside the shaft is recessed by one step with respect to the region outside the shaft (see the annotated copy of a portion of Unno’s FIG. 1 below), and 
has an electrode exposure hole (e.g., terminals 24 and 25), through which the electrode is exposed (see FIG. 1 and Unno at [0029]).
Annotated copy of Unno’s FIGURE 1:

    PNG
    media_image1.png
    854
    934
    media_image1.png
    Greyscale

	In the above annotated figure, the annotations were made by the examiner to facilitate the discussion of Unno. In the above figure, it is shown a region inside the shaft 40, which is recessed by one step with respect to the region outside the shaft.
Therefore, Unno anticipates the claim invention as claimed in claim1.

Regarding claim 2. Unno discloses the member for a semiconductor manufacturing apparatus according to Claim 1, 
wherein the shaft has an inner space including a first space extending from a position at a predetermined height with respect to the region of the disc inside the shaft to the region of the disc inside the shaft, the first space having a frustoconical shape whose diameter increases from the position at the predetermined height toward the region of the disc inside the shaft. See the annotated copy of Unno’s FIG. 1 below:

    PNG
    media_image2.png
    854
    1272
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Unno.
Regarding claim 3. Unno discloses the member for a semiconductor manufacturing apparatus according to Claim 2, wherein the inner space of the shaft includes a second space extending from the position at the predetermined height to an opening of the shaft (e.g., the section below the position at a predetermined height from FIG. 1).

However, Unno is silent to the member for a semiconductor manufacturing apparatus further comprising the second space having a frustoconical shape whose diameter increases from the position at the predetermined height toward the opening of the shaft.
	Nonetheless, Unno discloses at [0063], experimental examples 3 to 5, 9, and 10, that achieved the realization of the center-cool temperature distribution and the improvement of the temperature control property, showing the center-cool temperature distribution increased by 4 °C to 7 °C, the index of the temperature control, property increased by 3 °C or less, and the shaft-end temperature was 200 °C or less; the temperature of the lower end of the hollow shaft was controlled so as to be lower than the allowable temperature limit of the O-ring. 
Unno discloses that these effects resulted from the ratio of the density of heating being set to 1.4 to 2.0 the thickness tb1 of the first section being set to 6 to 10 mm, the thickness tb2 of the second section being set to 3 mm (tb2/tb1 being 0.3 to 0.5 and tb1/tb2 being 2 to 3.3), and the ratio of the length L1 of the first section relative to the overall length L of the hollow shaft (L1/L) being set to 0.4 to 0.8. Unno at [0063].
That is, the improvement in the heat distribution and temperature control is directly related to the thicknesses tb1/tb2 of the hollow shaft. See Unno’s FIG. 4. A PHOSITA could have modified the hollow shaft structure to present a smooth outer surface, and provide Unno’s benefits by distributing the differences in thicknesses of the hollow shaft to be in the inner surface of the hollow structure, therefore having a tapered or frustoconical shape as claimed.

It would have been obvious to one of ordinary skill in the art, at the time of effectively filing the claimed invention, to have modify Unno’s member for a semiconductor manufacturing apparatus with a second space having a frustoconical shape whose diameter increases from the position at the predetermined height toward the opening of the shaft by modifying the hollow shaft to incorporate the differences in thickness tb1/tb2 in the inner surface of the hollow shaft without changing/affecting the behavior of the hollow shaft by known methods and with good expectations of success.  
	One of ordinary skill in the art would have been motivated to modify Unno’s hollow shaft with a second space having a frustoconical shape whose diameter increases from the position at the predetermined height toward the opening of the shaft for the purpose of, e.g. making the outer surface of the hollow shaft would ease the demolding of the member in a case where the member for a semiconductor manufacturing apparatus is molded as being integral between the disk and shaft.

MPEP 2144.04 (IV) (B): It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Unno in view of Collins et al. (US Pat. No. 5,539,609; Collins).
Regarding claim 4. Unno discloses the member for a semiconductor manufacturing apparatus according to Claim 1, except for, wherein the disc has a gas passage that is open in a side surface of the disc and that extends in a planar direction of the disc, and the shaft has a gas supply path which extends in a longitudinal direction and through which a gas is supplied to the gas passage.

In the same field of endeavor of semiconductor manufacturing apparatuses (Collins at Col. 1, ll. 10-13), Collins discloses an E-chuck useful in electrostatically holding a semiconductor wafer, in a plasma reaction chamber while distributing a cooling gas between the face of the E-chuck and the underside of the article, without contributing to arc or glow discharge breakdown of the cooling gas (Collins at Col. 3, ll. 44-50).
	Collins discloses that one or more conduits are formed inside the metal pedestal (analogous to the claimed “shaft”), to permit cooling gas to be transported to one or more cavities just below the dielectric (layer 44 bonded to the upper surface 40; see FIGs. 2, 3 and 4), having a plurality of perforations of smaller diameter than the conduits extending from the upper surface of the dielectric down to the cavities, providing a path for the cooling gas to flow from the cavities in the pedestal to the region between the dielectric layer and the semiconductor wafer or other workpiece; the use of such small perforations as the outlets for the cooling gas “greatly increases the amount of RF bias power and plasma density to which the E-chuck can be exposed without causing breakdown of the cooling gas.” (See Collins at Col. 3, ll. 55-67, cont. Col. 4, ll. 1-3).
	Collins discloses a smooth layer 44 of dielectric material is bonded to the smooth upper surface 40 of the pedestal 14 (machined from an aluminum block which is finished to a smoothness and parallelism of less than 0.001 inch between the upper and lower faces 40 and 36), for contacting an under surface 46 of the wafer 12. The layer 44 of dielectric material uniformly covers the entire upper surface 40 of the pedestal 14, except over the four lift pin holes 66. (See Collins at Col. 8, ll. 20-36).
Collins discloses that a cooling gas is fed to the pedestal 14 through an inlet 52 and distributed into each of seven axially oriented gas conduits or cavities 48 within the pedestal, the cooling gas is transported from each conduit or cavity 48 to the surface 54 of the dielectric layer 44 via a plurality of perforations 58; by one or more gas distribution grooves 56a, 56b formed in the upper face 54 (analogous to the claimed “a gas passage that is open in a side surface of the disc and that extends in a planar direction of the disk”). (See Collins at Col. 8, ll. 36-63); when a semiconductor substrate is placed on the E-chuck, the cooling gas will flow up through the conduits 48, through the perforations 58, through the distribution grooves 18, and into the microscopic interstitial spaces between the underside 46 of the substrate and the upper surface 54 of the dielectric layer. (See Collins at Col. 8, ll. 60-67, cont. Col. 9, ll. 1-5).
Collins at Col. 9, ll. 46-55 discloses that since the top surface 40 of the pedestal is smooth, and the gas distribution grooves are formed in the dielectric layer rather than the metal pedestal, the E-chuck can be subjected to high power RF fields and high density plasmas immediately above the workpiece 12 without breakdown of the cooling gas due to arcing or glow discharge; minimizing discontinuities in the electric field above the E-chuck which otherwise could cause arcing.
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Unno’s member for a semiconductor manufacturing apparatus with a gas passage that is open in a side surface of the disc and that extends in a planar direction of the disc, and with a shaft having a gas supply path which extends in a longitudinal direction and through which a gas is supplied to the gas passage, as taught by Collins.
	One of ordinary skill in the art would have been motivated to modify Unno with the gas distribution path of Collins, since Collins teaches that forming the gas distribution grooves in the dielectric layer rather than the metal pedestal, the E-chuck can be subjected to high power RF fields and high density plasmas immediately above the workpiece without breakdown of the cooling gas due to arcing or glow discharge; minimizing discontinuities in the electric field above the E-chuck which otherwise could cause arcing. Collins at Col. 9, ll. 46-55.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Unno in view Harris et al. (US PGPub. No. 2013/0319762 A1; Harris).
Regarding claim 5. Unno discloses the member for a semiconductor manufacturing apparatus according to Claim 1, except for, wherein a boundary between an outer surface of the shaft and the surface of the disc with which the shaft is integrated is a round or tapered surface.
	
In the same field of endeavor of semiconductor manufacturing apparatus and methods (e.g., see Harris at [0002-00003]), Harris discloses  a hollow pedestal 121 (analogous to the claimed “shaft”), having a junction 120 (analogous to the claimed “boundary”), between the hollow pedestal 121 and the plate 122 (analogous to the claimed “disk”), wherein  the boundary (e.g., see Harris FIG. 13, junction 120), between an outer surface of the shaft (e.g., Harris pedestal 121) and the surface of the disc (e.g., Harris plate 122), with which the shaft is integrated is a round or tapered surface – see Harris at FIG. 13.

    PNG
    media_image3.png
    406
    729
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention to modify Unno’s boundary between an outer surface of the shaft and the surface of the disc with which the shaft is integrated is a round or tapered surface, as taught by Harris.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a member for a semiconductor manufacturing apparatus, wherein a boundary between an outer surface of the shaft and the surface of the disc with which the shaft is integrated is a round or tapered surface (e.g., see Harris FIG. 13). See MPEP 2143, KSR Rationale “A”.
One of ordinary skill in the art would have been motivated to modify Unno’s boundary between the outer surface of the shaft and the surface of the disc with which the shaft is integrated to be a round or tapered surface for the purpose of, e.g., the round or tapered surface would ease the demolding of the member in a case where the member for a semiconductor manufacturing apparatus is molded as being integral between the disk and shaft.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712